Citation Nr: 1137244	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1965.  The Appellant is the Veteran's surviving spouse. 

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana. 

The appeal was previously before the Board in November 2010, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  She essentially contends that hypertension, diabetes mellitus, and/or ischemic heart disease caused or contributed to his death.  

The Veteran was not service-connected for any disabilities at the time of his death in November 2000.  His death certificate reflects that the immediate cause of death was due to valvular disease, due to or a consequence of sepsis.  

In November 2010, the Board remanded that Appellant's claim to obtain a VA medical opinion.  The VA examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension and diabetes were causally connected to his death.  The examiner was also asked to opine on whether the Veteran's cause of death may have been classified as ischemic heart disease. 

In a November 2011 VA opinion, the examiner determined that it was "not as least as likely as not" that hypertension, diabetes mellitus, and ischemic heart disease were connected to the Veteran's death.  

In so finding, the examiner noted that hypertension had been diagnosed in the 1980's or 1990's and that there was no indication of hypertension in the Veteran's service treatment records. 

With respect to ischemic heart disease, the VA examiner stated that the Veteran did not, in fact, have ischemic heart disease as based on a normal coronary artery anatomy.  He explained that any findings related to ischemic heart disease were in "error."

With respect to diabetes, the VA examiner dismissed several noted diagnoses in the claims file, stating that "there were no documented elevated blood sugar readings" and that a review of the claims file failed to present diabetes "even though it is listed as a diagnosis in several areas."  Contrary to the examiner's conclusion, the Board notes that the record contains several diagnoses of diabetes mellitus, from May to November 2000; that the discharge summary on the date of death notes heart failure as the final diagnosis, and diabetes mellitus as one of the secondary diagnoses; and that the Veteran did, in fact, have elevated blood sugar reading as shown by a May 2000 lab report. See Willis Knighton Report, May 2000.  

Based on the foregoing, the claims file must be returned to the VA examiner for an addendum opinion to again address whether diabetes mellitus was a primary or contributing cause of death (emphasis added).  The examiner is also asked to address whether the Veteran's numerous diagnoses of cardiomyopathy are included in the generally accepted definition of "ischemic heart disease," and how it may apply, if at all, to the Veteran's cause of death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the January 2011 VA examination report.  The report should be obtained from the same examiner who conducted the January 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  The examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.

Request that the physician provide an opinion whether it is at least as likely as not that the diagnosed diabetes mellitus was a primary or contributing cause of death.  The physician should also include in the opinion an explanation of the term "primary cardiomyopathy," whether this term is included in the generally accepted definition of "ischemic heart disease," and how it may apply, if at all, to the Veteran's causes of death.

2.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. Readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


